                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
MICHAEL ALAN WILLIAMS,

                         Plaintiff,
       v.                                          Case No. 18-cv-1053-pp

JIM SCHOCHERT, PAUL KEMPER, and
SINAI SAMARITAN MEDICAL CENTER,

                        Defendants.
______________________________________________________________________________

    ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO PROCEED
WITHOUT PREPAYMENT OF THE FILING FEE (DKT. NO. 2), GRANTING HIS
MOTION FOR EXTENSION OF TIME TO PAY THE INITIAL PARTIAL FILING
   FEE (DKT. NO. 10), DENYING AS MOOT HIS MOTION TO ORDER HIS
INSTITUTION TO PROCESS HIS DISBURSEMENT REQUEST (DKT. NO. 10),
  SCREENING THE COMPLAINT (DKT. NO. 1) AND DISMISSING THE CASE
______________________________________________________________________________

       The plaintiff filed a complaint under §1983, alleging that the defendants

are violating his constitutional rights. Dkt. No. 1. He also filed a motion for

leave to proceed without prepayment of the filing fee under 28 U.S.C. §1915,

dkt. no. 2, as well as a motion for an extension of time to pay the initial partial

filing fee and a request for an order forcing his institution to process his

disbursement request, dkt. no. 10. This decision resolves the plaintiff’s motions

and screens his complaint.

I.   Motion for Leave to Proceed without Prepayment of the Filing Fee

       The Prison Litigation Reform Act (PLRA) applies to this case because the

plaintiff was incarcerated when he filed his complaint. 28 U.S.C. §1915. The

PLRA allows a court to give an incarcerated plaintiff the ability to proceed with

his lawsuit without prepaying the case filing fee if he meets certain conditions.
One of those conditions is that the plaintiff pay an initial partial filing fee. 28

U.S.C. §1915(b).

       On September 11, 2018, the court ordered the plaintiff to pay an initial

partial filing fee of $32.82 by October 2, 2018. Dkt. No. 9. A few days before the

deadline, the court received a motion from the plaintiff, asking for additional

time to pay the fee and asking the court to issue an order compelling his

institution to process his disbursement request. Dkt. No. 10. A little over a

week later, on October 9, 2018, the court received the initial partial filing fee

from the plaintiff. Accordingly, the court will grant the plaintiff’s motion for

additional time to pay the fee, grant his motion to proceed without prepayment

of the filing fee and deny as moot his motion to order his institution to process

his disbursement request. The court will require the plaintiff to pay the

remainder of the $350 filing fee over time in the manner explained at the end of

this order.

II.   Screening the Plaintiff’s Complaint

       The law requires the court to screen complaints brought by prisoners

seeking relief against a governmental entity or officer or employee of a

governmental entity. 28 U.S.C. §1915A(a). The court must dismiss a complaint

if the plaintiff raises claims that are legally “frivolous or malicious,” that fail to

state a claim upon which relief may be granted, or that seek monetary relief

from a defendant who is immune from such relief. 28 U.S.C. §1915A(b).

       To state a claim, a complaint must contain sufficient factual matter,

accepted as true, “that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662,


                                            2
678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

“A claim has facial plausibility when the plaintiff pleads factual content that

allows a court to draw the reasonable inference that the defendant is liable for

the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556).

      To state a claim under 42 U.S.C. §1983, a plaintiff must allege that: 1)

someone deprived him of a right secured by the Constitution or laws of the

United States; and 2) the person who deprived him of that right was acting

under color of state law. Buchanan-Moore v. Cty. of Milwaukee, 570 F.3d 824,

827 (7th Cir. 2009) (citing Kramer v. Vill. of N. Fond du Lac, 384 F.3d 856, 861

(7th Cir. 2004)); see also Gomez v. Toledo, 446 U.S. 635, 640 (1980). The court

gives a pro se plaintiff’s allegations, “however inartfully pleaded,” a liberal

construction. See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976)).

      A.     The Plaintiff’s Allegations

        The plaintiff is suing Jim Schochert, the administrator of the

Department of Corrections (DOC) Division of Adult Institutions (DAI); Paul

Kemper, the warden of Racine Correctional Institution, where the plaintiff is

currently housed; and Sinai Samaritan Medical Center. Dkt. No. 1 at 1-2. The

plaintiff attached thirteen exhibits to his complaint, which he incorporated by

reference. Dkt. No. 1-1. The exhibits include inmate complaints he filed at his

institution, decisions on his inmate complaints, state court orders and

correspondence from the plaintiff to various recipients. Under Federal Rule of

Civil Procedure 10(c), these exhibits are considered part of the plaintiff’s


                                          3
complaint, so the court will rely on them, and on the plaintiff’s allegations in

the complaint itself, when screening the complaint.

      On December 12, 1994, Milwaukee County Circuit Court Judge Patricia

McMahon sentenced the plaintiff, and ordered him to pay restitution in the

amount of the victims’ hospital expenses. Dkt. No. 1-1 at 3, 6, 27. On July 20,

1995, a DOC probation agent filed a letter to the circuit court judge—Judge

Jeffrey Wagner—asking that the court determine that in lieu of the restitution

Judge McMahon had ordered, the court require the plaintiff to make a donation

of $1,230 to the Sexual Assault Treatment Center at Sinai Samaritan. Id. at 21-

22. The agent explained that Medicaid (sometimes referred to as “Title 19,”

because it was established by Title 19 of the Social Security Act) had paid for

the examinations of the two victims, so the agent was asking the court to

require the plaintiff to make a donation in lieu of paying the examination costs.

Id. The court granted the request that same day, but for some unexplained

reason, no one added the restitution amount to the plaintiff’s assessments or

included it in his judgment of conviction. Id. at 7-8, 28.

      According to the plaintiff, he did not know that the court ordered the

restitution/donation until December 30, 2016. Dkt. No. 1 at 5. He learned

about it after Schochert announced that, in December 2016, the DAI would

begin to use new trust account software. Id. at 2; Dkt. No. 1-1 at 1-2. In setting

up the new system, it came to the DAI’s attention that the 1995 restitution

order had never been added in the old system. Dkt. No. 1-1 at 3.




                                         4
      The plaintiff filed an inmate complaint on November 30, 2017,

complaining about the fact that he “was told he owe[d] debts that were not or

never set up for deductions 22 years ago.” Id. The inmate complaint examiner

(ICE), who is not a defendant, suggested that the complaint be dismissed. Id.

The plaintiff appealed that decision, and the correctional complaint examiner

(CCE), who is not a defendant, also suggested the complaint be dismissed. Id.

at 5. The CCE informed the plaintiff that the court order was clear, and, that if

he wanted to challenge the order, he needed to do so through the sentencing

court. Id.

      The plaintiff did just that, and, on March 2, 2018, Milwaukee Circuit

Judge Jeffrey Wagner vacated the restitution order that had required the

plaintiff to make a donation in the amount of $1,230. Id. at 6-8. Judge Wagner

denied the plaintiff’s motion for an order stopping the DOC from deducting

money from his prison account to satisfy the order. Id. at 8. Judge Wagner

instructed the plaintiff to direct his concerns to the business office at his

institution. Id.

      On March 20, 2018, the plaintiff filed an information request explaining

that Judge Wagner had vacated the restitution order and that he had recently

asked the business office to reimburse him for all deductions it had made in

compliance with the original order. Id. at 11. A representative from the

business office, who is not a defendant, informed the plaintiff that the business

office had not received an order from the court; she also told him that the




                                         5
business office was not responsible for seeking reimbursement from entities

that receive funds. Id.

       A few days later, the plaintiff filed an inmate complaint demanding

repayment of the money deducted from his account pursuant to the original

restitution order. Id. at 13. The ICE, who is not a defendant, recommended that

the complaint be dismissed. Id. The ICE explained that the business office had

not yet received an amended judgment of conviction, so it could not adjust

deductions from the plaintiff’s account. Id. The ICE also explained that when

an inmate receives an amended judgment of conviction, the DAI is not

responsible for seeking a refund from the entity who received funds nor is it

responsible to reimburse an inmate for funds that were deducted pursuant to

an order before it was amended. Id.

      The plaintiff also wrote a letter to DOC Secretary Litscher. Defendant

Kemper responded on behalf of the Secretary on May 1, 2018. Id. at 14. He

informed the plaintiff that on April 2, 2018, the business office had reviewed

the amended judgment of conviction, dated March 26, 2018, and had stopped

collecting funds from the plaintiff’s account that same day. Id. He also

informed the plaintiff that DAI would not assist the plaintiff in seeking

reimbursement of the funds, which Kemper stated were collected in good faith.

Id.

      The plaintiff alleges that Schochert and Kemper violated his right to due

process and demonstrated deliberate indifference by “taking away his . . .

property and liberty without fair process of a hearing and not . . . refunding his


                                        6
funds even after the plaintiff requested such assistance.” Dkt. No. 1 at 4. The

plaintiff further alleges that Sinai Samaritan “accepted and received

Fraudul[e]nt payments and knowingly defrauded the system by accepting and

receiving payments by fraud which is a deception deliberately practiced to

secure unfair and unlawful gain.” Id.

      B.    The Court’s Analysis

      The complaint fails to state a claim against the defendants. Although the

plaintiff uses the phrase “deliberate indifference,” which is associated with

alleged violations of the Eighth Amendment, to describe the defendants’

conduct, his claim is best analyzed as a due process claim under the

Fourteenth Amendment. See Lindell v. Huibregste, 205 Fed. App’x 446, 449-50

(7th Cir. 2006) (holding that a plaintiff cannot save or expand his claims “by

attaching an ‘additional constitutional label’ to them”); see Conyers v. Abitz,

416 F.3d 580, 586 (7th Cir. 2005) (“constitutional claims must be addressed

under the most applicable provision”). The Fourteenth Amendment prohibits

the state from depriving “any person of life, liberty, or property, without due

process of law.” U.S. CONST. amend. XIV.

      The plaintiff acknowledges that, in 1995, a judge entered a restitution

order requiring the plaintiff to donate $1,230 to Sinai Samaritan. The plaintiff

also acknowledges that he did not challenge that order until December 2017,

and that the court did not vacate the order until March 2018. DOC officials

must accept and implement an order entered by a court. They are neither

required to, nor do they have the authority to, perform an independent


                                         7
assessment regarding the validity of a court’s order—they simply must do what

the court tells them to do. Because the restitution order was valid until March

2018, the deductions the DOC made from the plaintiff’s prison account

consistent with that order did not violate the Constitution.

      The plaintiff appears to be most upset about Kemper’s decision that the

DOC would not reimburse the plaintiff for the deductions made before the

order was vacated and would not help plaintiff to convince Sinai Samaritan to

reimburse the plaintiff. Nothing in the Constitution requires the DOC to assist

the plaintiff this way. Once the court vacated the order and amended the

judgment of conviction, the Constitution required only that the DOC stop

making deductions from the plaintiff’s account, which it did. Beyond that, it is

up to the DOC whether or how it wants to help the plaintiff, or to determine

whether it even has the legal authority to help the plaintiff. Kemper’s refusal to

get involved, while disappointing to the plaintiff, does not violate the

Constitution.

      Finally, the complaint does not state a claim against Sinai Samaritan. To

state a claim under §1983, a plaintiff must allege that “(1) the defendants

deprived him of a federal constitutional right; and (2) that the defendants acted

under the color of state law.” Savory v. Lyons, 469 F.3d 667, 670 (7th Cir.

2006). The complaint does not satisfy either prong. As to the first prong, the

plaintiff alleges that the DOC, not Sinai Samaritan, took the money out of his

account. The DOC deducted the money under a valid court order, so Sinai did

nothing wrong by accepting those payments.


                                         8
         As to the second prong, Sinai Samaritan did not act under the color of

state law when it accepted the court-ordered payments. The law defines the

phrase “acting under color of [state] law” as “[m]isuse of power, possessed by

virtue of state law and made possible only because the wrongdoer is clothed

with the authority of state law.” Monroe v. Pape, 365 U.S. 167, 184 (1961).

Sinai did not misuse power and it was not cloaked in the authority of state law

when it accepted payments that a court had ordered the plaintiff to pay to it.

Accordingly, the plaintiff may not proceed against Sinai Samaritan.

         The court can understand the plaintiff’s frustration, but federal law does

not provide the relief he seeks. If the plaintiff wants to seek reimbursement

from Sinai Samaritan, he must do so in state court. The plaintiff does not have

a constitutional claim against Sinai or any DOC employee.

III. Conclusion

         The court GRANTS the plaintiff’s motion for extension of time to pay the

initial partial filing fee and DENIES as moot his motion to order his institution

to process his disbursement request. Dkt. No. 10.

         The court GRANTS the plaintiff’s motion for leave to proceed without

prepayment of the filing fee. Dkt. No. 2.

         The court ORDERS that this case is DISMISSED under 28

U.S.C. §§1915(e)(2)(B) and 1915A(b)(1) because the complaint fails to state a

claim.

         The court will document that the plaintiff has incurred a “strike” under 28

U.S.C. §1915(g) and will enter judgment accordingly.


                                          9
      The court ORDERS that the agency having custody of the plaintiff shall

collect from his institution trust account the $317.18 balance of the filing fee

by collecting monthly payments from the plaintiff's prison trust account in an

amount equal to 20% of the preceding month's income credited to the plaintiff’s

trust account and forwarding payments to the clerk of court each time the

amount in the account exceeds $10 in accordance with 28 U.S.C. §1915(b)(2).

The agency shall clearly identify the payments by the case name and number.

If the plaintiff transfers to another county, state, or federal institution, the

transferring institution shall forward a copy of this order, along with the

plaintiff's remaining balance, to the receiving institution.

      The court will send a copy of this order to the officer in charge of Racine

Correctional Institution.

      This order and the judgment to follow are final. A dissatisfied party may

appeal this court’s decision to the Court of Appeals for the Seventh Circuit by

filing in this court a notice of appeal within 30 days of the entry of judgment.

See Fed. R. of App. P. 3, 4. This court may extend this deadline if a party timely

requests an extension and shows good cause or excusable neglect for not being

able to meet the 30-day deadline. See Fed. R. App. P. 4(a)(5)(A).

      Under limited circumstances, a party may ask this court to alter or

amend its judgment under Federal Rule of Civil Procedure 59(e) or ask for relief

from judgment under Federal Rule of Civil Procedure 60(b). Any motion under

Federal Rule of Civil Procedure 59(e) must be filed within 28 days of the entry

of judgment. The court cannot extend this deadline. See Fed. R. Civ P. 6(b)(2).


                                         10
Any motion under Federal Rule of Civil Procedure 60(b) must be filed within a

reasonable time, generally no more than one year after the entry of the

judgment. The court cannot extend this deadline. See Fed. R. Civ. P. 6(b)(2).

      The court expects parties to closely review all applicable rules and

determine, what, if any, further action is appropriate in a case.

      Dated in Milwaukee, Wisconsin, this 19th day of November, 2018.

                                      BY THE COURT:


                                      ________________________________________
                                      HON. PAMELA PEPPER
                                      United States District Judge




                                        11
